Martin, J.
delivered the opinion of the court. This case was remanded for a new trial, in September 1824, vol. 3, 109. The plaintiff, on the return of it, prayed leave to dismiss his suit, which was granted, and the defendant appealed.
The plaintiff’s right to pray a discontinuance of his suit was recognised by this court in the case of Petit vs. Gillet. 5 Martin 20. And we have heard nothing that militates against it. The court may itself order a dismissal. Part 3, 22 3, 22, 9.
It is therefore ordered, adjudged and deceeed, that the judgment of the district court be affirmed with costs.
*165West'n Dis'ct
October, 1826
Thomas for the plaintiff, Baldwin for the defendant.